Case 2:19-cv-08902-GW-MAA Document 44 Filed 06/01/20 Page 1 of 4 Page ID #:963




             XnvrnR RncEnRe
    ,'       Attorney General of Califorrria
    -t-      Manu R. BscrrNcK)N
             Supervising Deputy Attorney General
        1
        J    JoftarHlNtr4. ErsexBERc
             Deoufv Attornev General
    ?
        A
             Starte 6ar No. 184162
              300 South Sprins Street. Suite 1702
              Los Ans.eles. CA 90013
              Telephdne : (213) 269-6246
        6     Fax:- (916) 731-2124
        ,7
              E-mai) : J<jnathan.E isenbere@doi.ca.gov
             Attarney,s for Defendants Joid4h Tip;t{ns: Karen lI4.
             Fischei. A4.P.A.i Fran Burton, M.S.W.; Steven
        8    Morrow, D.D.S., M.S.; Steven Chan, p.p.S.; {ygtte
             Chappell-Irtsrarn, 14.P.A;, -Ross Lai, D.D.S'; Lilian
        U    Larfi, D. D..y : Hilong Le, D.D.S., M.A.; Mereclith
             McKen:ie, Esct.; Abiftail Medina, Rosalindct
   r0        Olosue. R.D.A., B.A: Joanne Pacheco, R.D.H.,
             h'f.A:0.8^: Tltomas Stewart, D.D.S.; Erttce L.
             Wrhi*her, D.D.S.: and Jarnes Yu, D.D.S.' h4.5.
   l2                           IN THE LINITED STATES DISTRICT COURT
   13                          FOR THE CENTRAL DISTRICT OF CAI,IFORMA
   t+                    WESTERN DIVISION (FIRST STREET COURTHOUSE)
   15

   t6        JEFFREV SULITZER, D.M.D., aN                  Case No.   CV 19-08902-GW-MAA
             INI}IVIDUAI; JESFREY SULITZER'
   ll        D.M.D., a. Car,rroRNrA PRoFESSToNAL           NOTICE OF MOTION TO
             CORPORATION; AND                              DISMISS COMPLAINT (FED. R.
   18        SMILEDIRECTCLUB' LLC'            *            clv. P. l2{BX6)
             TnNXNSSRE LINIITED LIABILITY
   I9        COMI'ANY,                                     Date: July 9, 2020
                                                           Tirne: 8:30(9th
                                                                         a.rn.
   20                                        Plaintiffs.   Courtroom: 9D     F'lr.)
   .,
                                                           Judse: Hou. George H. Wu
   L1
        1
                          v.                               Tria'I Date: Not Set YeJ
                                                           Action Filed: October: 16,2019
   '>')

   -ta       JOSEPH TIPPINS, INDTVIIIUALLY ANn
             IN I.IIS OFFTCIAI, C,,{PACIT}lAS AN
   1A
             INvESTIcATOR TiT THN E}TTORCEI}IENT
             Unn trF THn Dnnr*l Bo,q'Rn oP
             Calrxrntvw KAREN M. FISCHER,
   25        M.P.A,,INrlrvil)UALLY AND IN rrEn
             OFFICIAL CAPACITY AS EXECUTIVE
   26        DrnncroR FoR THE Dslqrar, Bo.q.no or
             CxrtronxlA; ANr) FR4ry-PPB-TON'
   ')
             M.S.W.r STEVEN MORROW'
        "7


   ,1()      D.D.S., M.S.; STEVEN C,HAN'
   ./-a

                                                                             Notlce of iv{otion lo Dismiss
Case 2:19-cv-08902-GW-MAA Document 44 Filed 06/01/20 Page 2 of 4 Page ID #:964




       I   Lt.lr.$,;   Y   v.l!r. I|1:LIlArfrtJrJL-
           INGRAM, M.P.A.; ROSS LAI,
    z      D.D.S.; TILIAN LARIN, D.D.S.;
    a
           HUONG LE, D.D.S., M.A.;
    J      MEREDITH MCKENZIE, ESQ.;
           AITIGAIL MEDTNA; ROSALIN}A
    4      OLAGUE. R.D.A., B.A.; JOANNE
           PACHECO, R.D.H., M.A.O.B. ;
    5      THOMAS STEWART, D.D.S.;
           BRUCE L. WHITCHER, D.D.S.;.uro
    6      JAMES YU" D.I}.S., M.S.. EACH
           INI}IVIDUALLY AND TN THEIR OFFTCIAL
       I   CAPACITIES AS ONPTCERS AND/OR
           MrMBrRs olr rHE Dnxtar- Bo.q.nn or
    8      C.q.LIFoRNLA: AND DOES 1.-10.
           INCLUSIVE;
    I
                                                 Defendants.
   IO

                 TO ALL PARTTES AND TFIEIR ATTORNEYS OF RECORD:
   t/.           Please take NOTICE that" at 8:30,a.m., or as soon thereafter as the matter may

   13      be lreard, on July 9,2020, before the Hon. George H. Wu, U.S. Disfi:ict Judge, in

   14      Courtroom 9D (9th Floor) of the U.S. Courthouse at 350 West lst St., Los Angeles,
           CA 90012 (or, potentially, by telephonic hearing, as may be needed           because of the

   l6      COVD-19 pandemic), Defendants Joseph Tippins; Karen M. Fischer, M.P.A.:                      Fr:an

   t7      Burton. M.S.W.; Steven Morrow, D.D.S., M.S.; Steven Cfran D.D.S.; Yvette
   18      Chappell-Ingram, M.P.A.; Ross Lai. D.D.S.; Lilian Larin, D.D.S.; Huong Le,
   t9      D.D.S.^ M.A.; Meredith McKenzie, Esq.; Abigail Medina, Rosalinda Olague,

  2A       R.D.A., B.A.; Joanne Pacheco, R.D.H.. M.A.O.B.; Thomas Stewart, D.D.S.; Bruce
  2l       L. Whitcher, I).I).S.; and Jarnes Yu, D.D.S., M.S., will and hereby do move the
  22       Coutt, under Federal Rule of Civil Procedure I2(bX6), to dismiss the May 18.
  L)       2A20, "First Amended Complaint for Damages and Injunctive Relief [Etc.l," and

  24       each of the causes of action therein, alleged by    lllaintiffs Jefkey Sulitzer, D.M.D.;
  25       Jefkey Sulitzer, D.M.D,, P.C.; and SmileDirectClub, LLC, for failure to state a
  25       claim upon which relief can be granted.
  27             The motion is brought on the following grounds:

  28

                                                                              Notice of \,'totion to Disrniss
Case 2:19-cv-08902-GW-MAA Document 44 Filed 06/01/20 Page 3 of 4 Page ID #:965




        I        (1)   Plaintiffs have failed to plead with requisite specificity a cornbination in
    )       restraint ol'trade, for the first cause of action, for violation of the Sherman Act:

    -.,          (2)   Defendants have absolute prosecutor-judicial immuniry, qualified
    4F      immuniry, and Ex Porte Young irnmuniry for the two federal constituti<xal causes
            of action, the second and third causes of action;
    {;           (3)   Plaintiffs have failed to plead that Det'endants have enforced or attempted
            to enforce a California larv that unlawfully discriminates, in cause or effect, against
    8       interstate commerce, for the second cause of action, for violerticln of the U.S.
    9       Constitution' s Dormant Commerce Clause;
   tn            (.4) Plaintiffs   have fbiled to allege how. Defendanls irrfrirrged a substantive

   tt       right of Plaintiffs, rvithout due process of     lar.r',   for the third cause of action, for
   12       violation of Fourteenth Amendment substantive due process;
   I3            (5) Defendants      have Pennhtu"sr immunity and multiple types of'Califbrnia
   1^
   IT       statutory imrnunib'to the fourth cause of action. for violation of California's
            IJntair-Corrrpetition I.arv; and
   16            (6)   Plaintiffs have failed to plead   a   viable clairn ofgnlar,v{bl, unl'air, or
   1n
   LI       fraudulent business competition by Defendants, under California's Unfair-
   18       Competition l-aw.
   19            This motion is based on this notice of motion, the accompanying
   ){\      memorandum in support of the motion, the accompanying request for judicial
   zl       norice, the other pleadings on file in this case, the anticipated reply brief for: this

   l2       motion, and the arguments and evidence anticipated to be presenled at the oral
   .\a
   Z)       hearing of this motion.
                 This r:notion is made fbllowing a Local Rule 7-3 conf'erence of counsel, which
   t<
   26       il
   j7

   28

                                                                                       Notice of N{oiion to Dismiss
Case 2:19-cv-08902-GW-MAA Document 44 Filed 06/01/20 Page 4 of 4 Page ID #:966



          t   took place by telephone on May 22,2A20, and was followed up with e-mail and
      2       telephone communications through May 26, 2020.
      J       Dated: June 1,2420                        Respectfully subrnitted,
      4                                                 Xavrcn Becpnna
                                                        Attorney General of California
      5                                                 Mam          R.   BscrnrcroN
                                                        Supervising Deputy Attorney General
      6

         I
                                                        1s
                                                             i J on a t lta( A{*_ F i s e nb e r g
      8                                                 J   ONATHAN        M. IT,ISENBERC
                                                        Depufv Attornev General
      I                                                 Attbrievs fur Dbfendants .Iosenh
                                                        Tippini; Karen t14. Fischer, M.P.A.;
    10                                                  Fian Burton. M.S.W.; Steven Monow,,
    11
                                                        D.D.S., M. S. ; Steven'Chan, D.D.,S. ;
    II
                                                        Yvette Chappell-lnsram, M.P.A., Ross
                                                        Lai, D. D, 5.,: Lilian-Larin. D. D. S. :
    t2                                                  Huong Le, D.D.S., M.A.; fufet'edith
    ,-                                                  McK{nzie, Esq.; Abisail Medina,
    IJ                                                  Rosalinda Olcigue, R-.D.A., B.A.;
                                                        Jo,anne Pacheco, R.D.H., M. A. O.8.,
    t4                                                  Thomas Stewart, D.D.,S.; Bruce L.
                                                        Witcher, D.D.S.; and James Yu,
    I5                                                  D.D.S.. M.S.
    16

    l7
    18

    L9

    2A

    21

    22
    a'1
    L)

    24

    25

    26

    ?7

   28

                                                                                   Notice ot lv{ot:ion to lf ismiss
